Citation Nr: 1123107	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to a right leg disability. 

5.  Entitlement to service connection for a skin disability (originally claimed as eczema).

6.  Entitlement to service connection for a left hip disability. 

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to an initial compensable disability rating for sciatica of the left lower extremity.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from April to September 2001.   He had prior and subsequent service in the United States Army Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied service connection for eczema and a low back disability.  The RO also granted service connection for sciatica of the left lower extremity; an initial noncompensable evaluation was assigned, effective June 26, 2006--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's denial of service connection for eczema and a low back disability, as well as the initial noncompensable evaluation assigned to the service-connected sciatica of the left lower extremity to the Board.  

This appeal also stems from a December 2008 rating action.  By that rating action, the RO denied, in part, service connection for left and right shoulder, right hip, right  leg and left hip disabilities.  The Veteran appealed the RO's December 2008 rating action to the Board. 

In January and February 2011 letters to the Board, The American Legion and North Carolina Department of Administration, revoked their representation of the Veteran in the current appeal, respectively.  Thus, the Veteran will proceed pro se in the current appeal. 



The issues of entitlement to service connection for eczema, a left hip disability and a low back disability, and entitlement to an initial compensable evaluation for service-connected sciatica of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a left shoulder disability.  

2.  The Veteran does not currently have a right shoulder disability. 

3.  The Veteran does not currently have a right hip disability. 

4.  The Veteran does not currently have a right leg disability. 


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A right shoulder disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A right hip disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).
4.  A right leg disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a November 2007 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection for left and right shoulder, right hip and right leg disabilities.

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited service connection claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO&IC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited November 2007 letter, notice was provided to the Veteran prior to the appealed December 2008 rating action. Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, the RO informed the Veteran of the Dingess elements with respect to the claims for service connection for left and right shoulder, right hip and right leg disabilities.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the above-cited service connection claims.  

The Veteran's service treatment records for his period of active military service have not been located, and there is an October 2006 Formal Finding of Unavailability on file.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody)."

In a July 2006 letter, the RO advised the Veteran of potential alternative sources of information that could substantiate his service connection claims, in accordance with Dixon, supra.

The Veteran's post-service private and VA treatment and examination reports, as well as statements from the Veteran and coworker, who is also a registered nurse, have been obtained and associated with the claims file.  

Regarding the above-cited service connection claims, the Veteran has not been afforded VA examinations with opinions to determine the etiology of any currently present left and right shoulder, right hip and right leg disabilities.  There is no competent medical evidence that the Veteran has been diagnosed as having any of the above-cited disabilities.  By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, VA examinations and medical opinions are not necessary for the claims for service connection for left and right shoulder, right hip and right leg disabilities and will not be provided.  Id.

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of this appeal in the decision below.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II. Laws and Regulations

(i) Service Connection-general criteria

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

(ii) Presumptive Service Connection-criteria

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

III. Merits Analysis

The Veteran contends that he currently has left and right shoulder, right hip and right leg disabilities that had their onset during his period of active military service and that they have continued since service discharge.  

The threshold question to be answered is whether the Veteran currently has right and left shoulder, right hip and right leg disabilities.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether such disabilities are etiologically linked to his period of active military service.

As to the Veteran's contention that he currently has left and right shoulder, right hip and right leg disabilities, the Board has determined that he is not medically qualified to render such opinions.  In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran, is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having right and left shoulder, right hip and right leg disabilities or relate any of these disabilities, if found to be present, to his period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed disabilities to be of no probative value.  

In the category of competent evidence, and as previously indicated herein, the Veteran's service treatment records from his period of active military service are not contained in the claims file.  However, service treatment records from his prior and subsequent service in the United States Army Reserve are of record.  These records are positive for assessments of right post-tibia myalgia for the previous three months and muscle strain after the Veteran had complained of a "'muscular cramp-like pain'" in January and May 2001, respectively.  When examined for retention in the United States Army Reserves in January 2005, the Veteran's upper and lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had swollen or painful joints, a painful shoulder and any bone, joint, or other deformity.  

Post-service VA and private treatment and examination reports, dated from July 2004 to November 2008, contain the Veteran's complaints of upper right shoulder pain and an assessment of "Hip Pain" in January 2007 and April 2008, respectively.  In a statement in support of the claims, the Veteran's friend and coworker, who is also a registered nurse (RN) stated the Veteran's difficulties with daily pain had increased over the years.  (See undated statement, prepared by S. R. B., RN).  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Simply put, aside from the complaints of upper right shoulder pain and "Hip Pain," there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has right and left shoulder, right hip and right leg disabilities nor is there evidence of the existence of either of these disabilities at any time since VA received the Veteran's claim for original compensation for the claimed disabilities in October 2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have the claimed disabilities.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for right and left shoulder, right hip and right leg disabilities.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has these claimed disabilities, and that service connection for right and left shoulder, right hip and right leg disabilities must be denied on that basis.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for right and left shoulder, right hip and right leg disabilities, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)



ORDER

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a right hip disability is denied. 

Service connection for a right leg disability is denied. 


REMAND

The Board finds that it must remand the claims of entitlement to service connection for skin, left hip and low back disabilities and entitlement to an initial (compensable) evaluation for sciatica of the left lower extremity.  Accordingly, further appellate consideration will be deferred and these claims are remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran maintains that he has skin, left hip and low back disabilities that had their clinical onset during his period of active military service (i.e., April to September 2001), and that they have continued since service discharge.  The Veteran also contends that his preexisting low back disability was permanently aggravated by the rigors of active military service.

As noted in the decision above, the Veteran's service treatment records for his period of active military service have not been located, and there is an October 2006 Formal Finding of Unavailability on file.  

Regarding the claim for service connection for a skin disability, a September 2000 report from the Veteran's period of service in the United States Army Reserve contains an assessment of tinea cruris.  A report, dated in June 2001 when the Veteran was on active duty, contains an assessment of eczema.  A January 2005 examination report for the United States Army Reserves shows that the Veteran's skin was evaluated as "normal."  A January 2005 Report of Medical History reflects that the Veteran indicated that he had had skin diseases (i.e., eczema).  

Post-service VA and private treatment and examination reports include a January 2007 VA skin examination.  After a claims file review and physical evaluation of the Veteran's skin, the examining physician concluded that while it appeared that the Veteran's eczema had its onset during his period of active military service per a June 2001 report of eczema, he could not resolve the issue without resorting to mere speculation.  The Board finds that in order to properly determine if a grant of service connection is appropriate for the Veteran's skin disability, the January 2007 VA examiner must clarify his finding.  Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2010)(if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

Concerning his claim for service connection for a left hip disability, the Veteran contends that he has a left hip disability that is separate and distinct from the service-connected sciatica of the left lower extremity.  STRs from the Veteran's period of service in the United States Army Reserve show that in October 2004, he was placed on a limited profile for left hip/leg pain-sciatica.  DA Form 7349, Initial Medical Review-Annual Medical Certificate, dated in December 2004, reflects that the Veteran reported that he took the medication, Vioxx, for back and left hip pain.  

Post-service VA and private treatment and examination reports include April 2008 private x-ray interpretations of the left hip, reflecting that the Veteran was found to have had a tiny fleck of bone at the acetabular and femoroacetabular impingement.   In view of the foregoing, an examination and opinion are needed to determine whether any currently diagnosed left hip disability (other than the service-connected sciatica of the left lower extremity) is related to the Veteran's period of active military service (i.e., April to September 2001).  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that his preexisting low back disability was aggravated by the rigors of active military service.  On DA Form 7349, Initial Medical Review-Annual Medical Certificate, dated in February 2004, the Veteran indicated that he took Vioxx, in part, for back pain.  A January 2005 examination report for the Veteran's United States Army Reserve reflects that although the Veteran's spine was evaluated as "normal," the examining physician indicated that he had questionable slight scoliosis.  In mid-January 2005, a diagnosis of chronic low pain was entered.  The Veteran was recommended to consider physical therapy.  A January 2005 Report of Medical History reflects that the Veteran indicated that he had had recurrent back pain.  The examiner noted that the Veteran had had "Occasional Low Back Pain."  The Veteran was placed on a limited profile for low back pain.  He was recommended not to run or jump.  

Post-service VA and private treatment and examination reports include a January 2007 VA spine examination.  At the close of a January 2007 VA spine examination, the examining physician concluded, after a claims file review and physical evaluation of the spine, that it was less likely as not that the Veteran's current scoliosis of the lumbar spine had its onset during basic training during active military service.  The examiner's rationale for the above-cited opinion was that based a July 2004 private treatment report that contained findings that the Veteran had had scoliosis prior to military service.  (See July 2004 private treatment report, containing an entry that the Veteran had been diagnosed with scoliosis seven years previously (1997)).  The January 2007 VA examiner, however, failed to provide an opinion as to whether any pre-existing low back disorder (scoliosis) had undergone permanent aggravation during the Veteran's period of active military service.  Thus, the Board finds that a VA examination to determine the etiology of any currently present low back disability, to include consideration whether any preexisting low back disorder underwent permanent aggravation during his period of active military service is warranted prior to further appellate consideration of the claim. 

The Veteran argues that his service-connected sciatica of the left lower extremity is more severely disabling than that reflected by the currently assigned initial noncompensable disability rating.  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, on remand, the Board finds that the Veterans must be scheduled for a VA neurological examination to determine the current severity of his service-connected sciatica of the left lower extremity. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Return the claims file to the examiners who conducted the January 2007 VA skin examination.  If he is not available, arrange for the Veteran to undergo a VA skin examination. The examiner(s) shall opine as to whether the Veteran has a skin disorder that is related to, or had its onset during, active military service (i.e., April to September 2001)  The following considerations will govern the examination:

i.  The claims folder and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.

ii.  The examiner shall consider the assessments of tinea cruris and eczema in September 2000 and June 2001, respectively. 

iii.   After conducting any appropriate interviews and clinical testing, the examiner must respond to the following inquiry:

Does the Veteran have a skin disorder that is as likely as not etiologically related to, or had its onset during, his period of active military service (April 2000 to September 2001).  In stating his or her opinion, the examiner must state the medical basis for any opinion expressed.  

If an opinion cannot be expressed without resort to speculation, the examiner must (italics added for emphasis) discuss why such is the case.

2.  The Veteran must be scheduled for a VA orthopedic examination to determine the etiology of any current left hip and low back disabilities.  The following considerations will govern the examination:
   
(a) The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. review.
   
(i) Is any currently diagnosed left hip disability (other than the service-connected sciatica of the left lower extremity ) and low back disability related to, or had their onset during, the Veteran's period of active military service (i.e., April to September 2001) or within the initial post-service year? and,

(ii) Did the Veteran's preexisting scoliosis
undergo aggravation beyond its normal progression during military service, resulting in development of any current low back disability? 

A complete rationale for all opinions expressed must be provided in a typewritten report. 

3.  The Veteran must be scheduled for a VA neurological examination to determine the current severity of the service-connected sciatica of the left lower extremity.  The following considerations will govern the examination:
   
(a) The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following question/directive and provide a full statement of the basis for all conclusions reached. review.  

(b) The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the service-connected sciatica of the left lower extremity.   
The examiner is requested to describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, moderately severe or severe, with marked muscular atrophy, incomplete paralysis or neuritis of the sciatic nerve.

A complete rationale for all opinions expressed must be provided in a typewritten report. 

4.  The Veteran must be given adequate notice of the date and place of the requested skin, orthopedic and neurological examinations.  Copies of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his service connection and initial evaluation claims.

5  After completion of the above and any additional development deemed necessary, the RO/AMC must readjudicate the issues of entitlement to service connection for skin, left hip and low back disabilities and entitlement to an initial compensable disability rating for sciatica of the left lower extremity with consideration of all applicable laws and regulations.  

The RO/AMC's adjudication of the claim of entitlement to an initial compensable disability rating for sciatica of the left lower extremity should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is warranted.

If the above-cited service connection and initial evaluation claims are denied, the RO/AMC will issue a Supplemental Statement of the Case (SSOC) to the Veteran, and provide him with an opportunity to respond, before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


